Citation Nr: 1201244	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed illness manifested by symptoms of fluctuating body weight, frequent urination, diarrhea, dyspepsia, nausea, headaches, joint pain, chest tightness, palpitations, shortness of breath, dizziness, fatigue, difficulty sleeping, and itchy or tingling skin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1998 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues have been recharacterized to better reflect the evidence of record and the Veteran's allegations.  The Veteran's psychiatric claim has been characterized to encompass all potentially diagnosed conditions; a Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim for one condition is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to conditions alleged to be related to an undiagnosed illness due to service in Southwest Asia, claimed symptoms are currently grouped under a single claimed disability instead of considering each symptom as a service connectable disability entity.  This characterization does not preclude possible future actions to separately service connected and evaluate alleged conditions as independent disabilities, whether related to an undiagnosed illness or not.

The Veteran testified at a June 2011 video conference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The medical evidence of record indicates a current diagnosis of hypertension.  The Veteran's claims related to his cardiovascular symptoms can reasonably be interpreted as including claims for the specific diagnosis of hypertension, and not merely as a claim for systemic disability.  He also discussed this condition at his June 2011 hearing.  The issue of service connection hypertension is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric disability, and for disability due to an undiagnosed illness manifested by symptoms of fluctuating body weight, frequent urination, diarrhea, dyspepsia, nausea, headaches, joint pain, chest tightness, palpitations, shortness of breath, dizziness, fatigue, difficulty sleeping, and itchy or tingling skin.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment records reveal conflicting psychiatric diagnoses.  PTSD and a depressive disorder are both reflected.  No care provider has clearly related any diagnosis to a verified event or injury in service.  An examination was scheduled to clarify the current diagnosis and obtain a nexus opinion, particularly in light of amendments to regulations governing verification of stressor events.  Stressors stemming from service in Iraq (related to fears of hostile enemy action) are now conceded.  38 C.F.R. § 3.304(f)(3).  The Veteran failed to report for the examination, but a review of the claims file reveals that he had moved several times during that period, and the medical center and RO maintained different addresses.  The Board cannot determine if the Veteran actually received notice to report; he indicated at the June 2011 hearing that he was willing to report, and so the Board finds that rescheduling is appropriate.

The Veteran is cautioned that a failure to report for the examination, without a showing of good cause, may have a negative impact on the adjudication of his claim.  An initial claim of service connection must be decided on the existing record when there is a failure to report for examination.  38 C.F.R. § 3.655.

Further, an August 2005 VA treatment report revealed that the Veteran was involved in a motorcycle accident.  A subsequent treatment report noted that the Veteran had been hospitalized for seven days at WMC, possibly the Washoe Medical Center (now known as Renown Health), as a result of his accident, and that neurological physicians there were recommending continuing rehabilitation.  Records from WMC are not contained within the claims file, and the RO should obtain these records, as well as the Veteran's updated treatment records.  Such records are relevant to many of the symptoms claimed as due to undiagnosed illness, and at least one VA doctor has indicated that current psychiatric conditions may be related to the head injury.

In March 2009, a VA general medical examination was conducted.  While the examination report discussed the issues on appeal, it is not adequate for adjudication purposes with regard to claims related to an undiagnosed illness.  Specific findings germane to such claims are not made in connection with a general medical examination.

In view of the Veteran's service in Southwest Asia, and the fact that service connection may be granted for such Veterans who exhibits objective indication of a qualifying chronic disability that becomes manifest to a degree of 10 percent or more up until December 31, 2016, a VA examination, as specified in greater detail below, should be performed in order to determine if any of the symptoms and signs at issue are currently shown, and if so, whether they are due to an undiagnosed illness.  See generally 38 C.F.R. § 3.317 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have treated him for claimed conditions.  A release for WMC (possibly Washoe Medical Center, now known as Renown Health) records regarding August 2005 records must be specifically requested.  

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain updated VA treatment records from the medical center in Reno, NV, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from January 2011 to the present.

3.  Following completion of the above, schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all currently diagnosed acquired psychiatric disorders; the presence or absence of a PTSD diagnosis must be specifically discussed.  For any diagnosed acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not any such is caused or aggravated by military service.  Stressors related to fears of hostile enemy action in Iraq are considered verified.  The examiner must specifically comment on the role, if any, of an August 2005 head injury/motorcycle accident in the etiology of any current psychiatric disorder.

The examiner must discuss whether any current physical complaint, including fluctuating body weight, frequent urination, diarrhea, dyspepsia, nausea, headaches, joint pain, chest tightness, palpitations, shortness of breath, dizziness, fatigue, difficulty sleeping, and/or itchy and tingling skin, is associated with a diagnosed psychiatric disorder.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA Gulf War Guidelines examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify any current disability manifested by symptoms of fluctuating body weight, frequent urination, diarrhea, dyspepsia, nausea, headaches, joint pain, chest tightness, palpitations, shortness of breath, dizziness, fatigue, difficulty sleeping, and/or itchy and tingling skin.  The examiner should clearly state whether any identified symptom or disability is associated with a known diagnosed illness.  Specific objective findings should be cited when identifying the presence of current disability.

For any condition or disability associated with a known diagnosis, the examiner must opine as to whether it is at least as likely as not such is caused or aggravated by military service.  

Any necessary testing, to include provision of examinations for specific body systems (i.e., VA respiratory, skin, cardiovascular, etc., examinations) should be accomplished.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


